DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 23 December 2019 has been fully reconsidered in light of Applicant’s Remarks.  Examiner notes the previously lined-through reference in the case file.  An annotated copy of the Information Disclosure Statement is included with the present Office Action.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 10 November 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly applied prior art.  Not all of the new grounds of rejection are necessitated by Applicant’s amendments to the claims.  Therefore, the present Office Action is non-final.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 8-10, 15, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozcan (US-2013/0280752).
	Regarding claim 1:  Ozcan discloses a device for three-dimensional imaging of an object (fig 1A and [0093] of Ozcan), comprising: an illumination device, which is controllable, in order to set a plurality of illumination angles for illumination of the object from the plurality of illumination angles using at least one illumination light source (fig 1A(20) and [0094]-[0095] of Ozcan); a detector having an image sensor (fig 1A(16) and [0089]-[0090] of Ozcan), which is configured to capture a plurality of images of the object illuminated from the plurality of illumination angles ([0094]-[0095] of Ozcan); an electronic processing device, which is coupled to the image sensor and which is configured for processing the plurality of images (fig 1A(30) and [0093] of Ozcan), wherein the electronic processing device is configured to determine three-dimensional amplitude information of the object depending on the plurality of images by at least one of a forward propagation from the object to the image plane or a back-propagation or a back-projection ([0093] of Ozcan – computer reconstructs 3D image of the object through filtered back-propagation, using amplitude and phase information).
	Regarding claim 8:  Ozcan discloses the device as claimed in claim 1 (as rejected above), wherein the electronic processing device is configured to reconstruct the three-dimensional amplitude information depending on those pixels of the image sensor into which a volume element of the object is respectively imaged for the plurality of illumination angles (fig 3, [0104], [0114], and [0125] of Ozcan – amplitude and phase information of reconstructed projected images using multiple illumination angles).
	Regarding claim 9:  Ozcan discloses the device as claimed in claim 8 (as rejected above), wherein the electronic processing device is configured to determine, depending on a distance between the volume element and a focal plane of the detector, those pixels of the image sensor into which the volume element of the object is respectively imaged for the plurality of illumination angles (fig 3 and [0112]-[0115] of Ozcan – distance between volume element locations of object 12 and sensor 58 used to determine the pixels of the object for each angle the illumination source 54 is set for imaging).
	Regarding claim 10:  Ozcan discloses the device as claimed in claim 8 (as rejected above), wherein the electronic processing device is configured to reconstruct the amplitude
information of a plurality of volume elements of the object, which are arranged in a plurality of
different planes, depending on intensities detected by the image sensor at a pixel for the different
illumination angles (fig 3 and [0112]-[0114] of Ozcan).
	Regarding claim 15:  Ozcan discloses a method for three-dimensional imaging of an object (fig 1A and [0093] of Ozcan) comprising: capturing a plurality of images when an object is illuminated at a plurality of illumination angles ([0094]-[0095] of Ozcan) using at least one illumination light source (fig 1A(20) and [0094]-[0095] of Ozcan), and reconstructing three-dimensional amplitude information of the object from the plurality of images captured for respective ones of the plurality of illumination angles by at least one of a forward projection from the object to the image plane or a back-projection or a back-propagation ([0093] of Ozcan – computer reconstructs 3D image of the object through filtered back-propagation, using amplitude and phase information).
	Regarding claim 21:  Ozcan discloses the device as claimed in claim 1 (as rejected above), wherein the position of the detector is fixed and remains unchanged relative to the object (fig 1A, fig 1B, and [0089]-[0090] of Ozcan – sample 14 with object 12 placed in fixed position on the sample holder 18 of the image sensor 16).
	Regarding claim 22:  Ozcan discloses a microscope for three-dimensional imaging of an object (fig 1A, [0093], [0098]-[0099], and [0120] of Ozcan – tomographic microscope for 3D imaging of objects), comprising: an illumination device, which is controllable, in order to set a plurality of illumination angles for illumination of the object from the plurality of illumination angles using at least one illumination light source (fig 1A(20) and [0094]-[0095] of Ozcan); a detector, being one of a CCD or CMOS detector, having an image sensor (fig 1A(16) and [0089]-[0090] of Ozcan) which is configured to capture a plurality of images of the object illuminated from the plurality of illumination angles ([0094]-[0095] of Ozcan), and wherein the position of the detector remains unchanged relative to the object (fig 1A, fig 1B, and [0089]-[0090] of Ozcan – sample 14 with object 12 placed in fixed position on the sample holder 18 of the image sensor 16); an electronic processing device, which is coupled to the image sensor and which is configured for processing the plurality of images (fig 1A(30) and [0093] of Ozcan), wherein the electronic processing device is configured to determine three-dimensional amplitude information of the object being imaged by the microscope depending on the plurality of images by at least one of a forward propagation from the object to the image plane or a back-propagation or a back-projection ([0093], and [0097]-[0098] of Ozcan – computer reconstructs 3D image of the object imaged using tomographic microscopy through filtered back-propagation, using amplitude and phase information).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2, 3, 6, 7, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan (US-2013/0280752) in view of Yi (US-2011/0293161).
	Regarding claim 2:  Ozcan discloses the device as claimed in claim 1 (as rejected above), wherein the electronic processing device is configured to determine computationally from an estimation for the three-dimensional amplitude information an intensity distribution on the image sensor for one illumination angle of the plurality of illumination angles ([0098]-[0099] of Ozcan – estimated shifts between holograms for determining reconstructions at each angle over which the illumination is iterated).
	Ozcan does not disclose wherein the electronic processing device is configured to determine a correction image, which is dependent on a comparison of the computationally determined intensity distribution with the image detected for the illumination direction, and to perform a back-projection or back-propagation of the correction image.
	Yi discloses wherein the electronic processing device is configured to determine a correction image, which is dependent on a comparison of the computationally determined intensity distribution with the image detected for the illumination direction ([0061] of Yi – for each slice at each defined angle, a correction of the image is performed to correct for the physical properties of the scanner and the radiation), and to perform a back-projection or back-propagation of the correction image ([0062]-[0066] of Yi – filtered back-projection with respect to each slice).
	Ozcan and Yi are analogous art because they are from similar problem solving areas, namely effective 3D imaging from scanning at a plurality of angles.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine a correction image, which is dependent on a comparison of the computationally determined intensity distribution with the image detected for the illumination direction, and perform a back-projection or back-propagation of the correction image, as taught by Yi.  The motivation for doing so would have been to obtain a more accurate representation, and therefore an improved result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozcan according to the relied-upon teachings of Yi to obtain the invention as specified in claim 2.
	Regarding claim 3:  Ozcan in view of Yi discloses the device as claimed in claim 2 (as rejected above), wherein the electronic processing device is at least one of: configured to perform the back-projection or the back-propagation into volume elements ([0062]-[0067] of Yi) which are arranged in a plurality of different planes perpendicular to an optical axis (fig 1(122, 124) and [0037] of Yi – each plane is captured on the x-ray detector array 124, which is perpendicular to the optical axis of the x-ray source 122); configured to update the estimation depending on the back-projection or the back-propagation, and to repeat iteratively the determination of the correction image and the back-projection or back-propagation for at least one further illumination angle ([0061]-[0067] of Yi – filtered back-projection and reconstruction for a plurality of angles); or configured to determine the intensity distribution on the image sensor by at least one of a projection or propagation of a light field ([0062]-[0067] of Yi – tomographic image intensities with background subtraction, so the actual intensity distribution on the image sensor).  Ozcan and Yi are combined for the reasons set forth above with respect to claim 2.
	Regarding claim 6:  Ozcan discloses the device as claimed in claim 1 (as rejected above).  Ozcan does not disclose wherein the electronic processing device is configured to apply, for each illumination angle of the plurality of illumination angles, a transformation, which is assigned to the illumination angle, to an image which was detected for the corresponding illumination angle, wherein the transformation compensates for a tilting of the detector relative to an illumination beam.
	Yi discloses wherein the electronic processing device is configured to apply, for each illumination angle of the plurality of illumination angles, a transformation, which is assigned to the illumination angle, to an image which was detected for the corresponding illumination angle, wherein the transformation compensates for a tilting of the detector relative to an illumination beam ([0060]-[0066] of Yi – for each slice at each defined angle, a correction transform is performed to correct for the physical properties of the scanner and the radiation).
	Ozcan and Yi are analogous art because they are from similar problem solving areas, namely effective 3D imaging from scanning at a plurality of angles.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply, for each illumination angle of the plurality of illumination angles, a transformation, which is assigned to the illumination angle, to an image which was detected for the corresponding illumination angle, wherein the transformation compensates for a tilting of the detector relative to an illumination beam, as taught by Yi.  The motivation for doing so would have been to obtain a more accurate representation, and therefore an improved result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozcan according to the relied-upon teachings of Yi to obtain the invention as specified in claim 6.
	Regarding claim 7:  Ozcan in view of Yi discloses the device as claimed in claim 6 (as rejected above), wherein the electronic processing device is configured to apply the transformation assigned to the respective illumination angle at least to a portion of the plurality of images, in order to generate a plurality of modified images, and in order to reconstruct the three-dimensional amplitude information from the plurality of modified images ([0060]-[0061] of Yi – 2D image at each angle transformed for reconstructing the 3D object).  Ozcan and Yi are combined for the reasons set forth above with respect to claim 6.
	Regarding claim 11:  Ozcan discloses the device as claimed in claim 1 (as rejected above).  Ozcan does not disclose wherein the electronic processing device is configured to invert, for the purpose of reconstructing the three-dimensional amplitude information, for at least a portion of the plurality of images, in each case a distortion which is dependent on the illumination angle during the recording of the corresponding image.
	Yi discloses wherein the electronic processing device is configured to invert, for the purpose of reconstructing the three-dimensional amplitude information, for at least a portion of the plurality of images, in each case a distortion which is dependent on the illumination angle during the recording of the corresponding image (fig 3(320) and [0048]-[0051] of Yi – for each angle, portion 320 subtracted (inverted) for that contribution to the reconstructing of the image).
	Ozcan and Yi are analogous art because they are from similar problem solving areas, namely effective 3D imaging from scanning at a plurality of angles.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to invert, for the purpose of reconstructing the three-dimensional amplitude information, for at least a portion of the plurality of images, in each case a distortion which is dependent on the illumination angle during the recording of the corresponding image, as taught by Yi.  The motivation for doing so would have been to obtain a more accurate representation, and therefore an improved result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozcan according to the relied-upon teachings of Yi to obtain the invention as specified in claim 11.
	Regarding claim 12:  Ozcan in view of Yi discloses the device as claimed in claim 11 (as rejected above), wherein the electronic processing device is configured to calculate an image stack of the object from the plurality of images for reconstructing the three-dimensional amplitude information (figs 2A-2B and [0042]-[0043] of Yi – stack of 2D (fig 2A) images for reconstructing in 3D (fig 2B)).  Ozcan and Yi are combined for the reasons set forth above with respect to claim 11.
	Regarding claim 13:  Ozcan in view of Yi discloses the device as claimed in claim 12 (as rejected above), wherein the electronic processing device is configured to apply a transformation to at least a portion of the plurality of images for calculating an image of the image stack which represents a section through the object along a sectional plane (figs 2A-2B, fig 3, [0042]-[0043], and [0048]-[0050] of Yi), wherein the transformation is dependent on the illumination angle during the recording of the corresponding image and on a position of the sectional plane ([0048] and [0060] of Yi).  Ozcan and Yi are combined for the reasons set forth above with respect to claim 11.
	Regarding claim 14:  Ozcan in view of Yi discloses the device as claimed in claim 12 (as rejected above), wherein the electronic processing device is configured to identify mutually corresponding imagings of an object structure in at least two images which were detected for different illumination angles ([0046] and [0050]-[0052] of Yi), and to determine a position of the object structure in the object depending on a displacement between the mutually corresponding imagings of the object structure in the at least two images ([0052]-[0053] of Yi).  Ozcan and Yi are combined for the reasons set forth above with respect to claim 11.
	Regarding claim 16:  Ozcan discloses the method as claimed in claim 15 (as rejected above), further comprising: computationally determining from an estimation for the three-dimensional amplitude information an intensity distribution on the image sensor for one illumination angle of the plurality of illumination angles ([0098]-[0099] of Ozcan – estimated shifts between holograms for determining reconstructions at each angle over which the illumination is iterated).  Ozcan does not disclose determining a correction image, which is dependent on a comparison of the computationally determined intensity distribution with the image detected for the illumination direction, and performing a back-projection or back-propagation of the correction image.
	Yi discloses computationally determining from an estimation for the three-dimensional amplitude information an intensity distribution on the image sensor for one illumination angle of the plurality of illumination angles ([0060]-[0061] of Yi), determining a correction image, which is dependent on a comparison of the computationally determined intensity distribution with the image detected for the illumination direction ([0061] of Yi – for each slice at each defined angle, a correction of the image is performed to correct for the physical properties of the scanner and the radiation), and performing a back-projection or back-propagation of the correction image ([0062]-[0066] of Yi – filtered back-projection with respect to each slice).
	Ozcan and Yi are analogous art because they are from similar problem solving areas, namely effective 3D imaging from scanning at a plurality of angles.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine a correction image, which is dependent on a comparison of the computationally determined intensity distribution with the image detected for the illumination direction, and perform a back-projection or back-propagation of the correction image, as taught by Yi.  The motivation for doing so would have been to obtain a more accurate representation, and therefore an improved result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozcan according to the relied-upon teachings of Yi to obtain the invention as specified in claim 16.
	Regarding claim 17:  Ozcan in view of Yi discloses the method as claimed in claim 16 (as rejected above), wherein performing the back-projection or back-propagation comprises performing the back-projection or the back-propagation into volume elements ([0062]-[0067] of Yi) which are arranged in a plurality of different planes perpendicular to an optical axis (fig 1(122,124) and [0037] of Yi – each plane is captured on the x-ray detector array 124, which is perpendicular to the optical axis of the x-ray source 122).  Ozcan and Yi are combined for the reasons set forth above with respect to claim 16.
	Regarding claim 18:  Ozcan in view of Yi discloses the method as claimed in claim 16 (as rejected above), further comprising updating the estimation depending on the back-projection or the back-propagation, and repeating iteratively the determination of the correction image and the back-projection or back-propagation for at least one further illumination angle ([0061]-[0067] of Yi – filtered back-projection and reconstruction for a plurality of angles).  Ozcan and Yi are combined for the reasons set forth above with respect to claim 16.
	Regarding claim 19:  Ozcan in view of Yi discloses the method as claimed in claim 16 (as rejected above), further comprising determining the intensity distribution by at least one of a projection or a propagation of a light field ([0062]-[0067] of Yi – tomographic image intensities with background subtraction, so the actual intensity distribution on the image sensor).  Ozcan and Yi are combined for the reasons set forth above with respect to claim 16.
	Regarding claim 20:  Ozcan discloses the method as claimed in claim 15 (as rejected above).  Ozcan does not disclose wherein for the purpose of reconstructing the three-dimensional amplitude information for at least a portion of the plurality of images a respective distortion is inverted which is dependent on the illumination angle during the recording of the corresponding image.
	Yi discloses wherein for the purpose of reconstructing the three-dimensional amplitude information for at least a portion of the plurality of images a respective distortion is inverted which is dependent on the illumination angle during the recording of the corresponding image (fig 3(320) and [0048]-[0051] of Yi – for each angle, portion 320 subtracted (inverted) for that contribution to the reconstructing of the image).
	Ozcan and Yi are analogous art because they are from similar problem solving areas, namely effective 3D imaging from scanning at a plurality of angles.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to invert a respective distortion for the purpose of reconstructing the three-dimensional amplitude information for at least a portion of the plurality of images which is dependent on the illumination angle during the recording of the corresponding image, as taught by Yi.  The motivation for doing so would have been to obtain a more accurate representation, and therefore an improved result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ozcan according to the relied-upon teachings of Yi to obtain the invention as specified in claim 20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616